Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Terra Nostra Resources Corp. (the Company) on Form 10-KSB for the period ended May 31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Jeff Reynolds, Principal Financial Officer and Principal Accounting Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 16, 2006 By: /s/ Jeff Reynolds Name: Jeff Reynolds Title: Principal Financial Officer and Principal Accounting Officer
